Citation Nr: 9905562	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board initially notes that the veteran, in November 1998, 
withdrew his request for a video conference hearing before 
the Board.  The record reflects that the veteran did not 
thereafter express an interest in another hearing before the 
Board. 


REMAND

The Board initially notes that the veteran, in his March 1998 
Substantive Appeal, raised the issue of entitlement to 
service condition on a secondary basis for low back 
disability.  This matter has not been addressed by the RO.

The Board notes that the veteran, in January 1997, reported 
receiving treatment at the VA Medical Center (VAMC) in San 
Antonio, Texas, prior to the instant claim; there is no 
indication that the RO has sought to obtain medical records 
for the veteran from that facility.

Review of the record discloses that the veteran was afforded 
a VA examination in March 1997, at which time he reported 
undergoing right knee surgery in February 1997.  Pertinent 
complaints on examination included right knee pain, swelling 
and recurrent instability, and physical examination disclosed 
the presence of right knee hypertrophy, laxity, generalized 
tenderness to palpation and diminished range of motion.

Following this examination the veteran underwent a right 
total knee arthroplasty in June 1997, and a revision 
procedure in June 1998; there is no indication that the 
veteran was subsequently scheduled for a VA examination.  In 
addition, there is no indication that the RO has sought to 
obtain medical records for the veteran from William R. 
Puffinbarger, M.D., the physician treating the veteran for 
his right knee disability, although the veteran has submitted 
a June 1998 surgical report and several statements from Dr. 
Puffinbarger which essentially describe the veteran's 
postoperative condition.  

Under the circumstances the Board concludes that further 
evidentiary development is required prior to adjudication of 
the veteran's claim.  Accordingly, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, to specifically include Dr. 
Puffinbarger, who may possess 
additional records pertinent to his 
claims.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records, to 
specifically include from Dr. 
Puffinbarger, which have not already 
been obtained.  In any event, the RO 
should obtain medical records for 
the veteran from the San Antonio, 
Texas, VAMC for 1996 to the present.

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
right knee disability, and the 
nature, extent and etiology of any 
low back disability.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  In reporting range of 
motion, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
instability, subluxation, 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  The 
functional impairment due to pain 
should be identified.  The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.  The 
examiner should provide an opinion 
concerning the impact of the 
service-connected disability on the 
veteran's ability to work. 

The examiner should also provide an 
opinion as to whether it is at least 
as likely as not that any low back 
disorder identified was caused or 
chronically worsened by the 
veteran's service-connected right 
knee disability.  The rationale for 
all opinions expressed should be 
explained.  The veteran's claims 
file must be made available to the 
examiner for review.  The 
examination report is to reflect 
whether a review of the claims file 
was made.  The examination report 
must be typed. 

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development, adjudicate the issue of 
service connection on a secondary 
basis for low back disability and 
readjudicate the issue of 
entitlement to an increased 
evaluation for right knee 
disability.  In readjudicating the 
veteran's increased rating claim, 
the RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  
The RO should consider whether 
separate ratings are warranted for 
the components of the veteran's knee 
disability and determine whether the 
case should be referred to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran should be 
provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


